 

Exhibit 10.1

 

FIFTH AMENDMENT TO THE LICENSE AGREEMENT

UC Control No. 2006-04-0026

 

THIS FIFTH AMENDMENT (the “Fifth Amendment”), dated July 25, 2014 (the
“Effective Date”), is made by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA(“The Regents”), a California corporation having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through the offices of The University of California, Los
Angeles located at 11000 Kinross Avenue, Suite #200, Los Angeles, CA 90095-1406
and PUTNEY DRUG CORP. (“Licensee”) having a principal place of business at 155
Gibbs Street, Suite 412, Rockville, MD 20850 amends the Exclusive License
Agreement ,dated June 11 2005, between the Licensee and The Regents with UC
Agreement Control No. 2006-04-0026 and subsequent amendments (collectively, the
“License Agreement”) in accordance with the terms and conditions of this Fifth
Amendment.

 

RECITALS

 

WHEREAS, the parties desire to add the following UCLA Cases and Provisional
Patent Applications to the License Agreement;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, all parties to this
Fifth Amendment mutually agree to amend the License Agreement as follows:

 

1.ADD the following patent rights to APPENDIX A (REGENTS’ PATENT RIGHTS) of the
License Agreement:

 

1)UCLA CASE NO. 2014-896 (“Combination of Estriol and Glatiramer Acetate in
Treatment of Autoimmune and Neurodegenerative Diseases”)

 

Provisional Patent Application No. 61/985184 entitled, “Combination of Estriol
and Glatiramer Acetate in Treatment of Autoimmune and Neurodegenerative
Diseases” filed April 28, 2014 (UCLA Case No. 2014-896-1) by Dr. Rhonda Voskuhl
and assigned to The Regents.

 

2)UCLA CASE NO. 2014-897 (“Combination Therapy for Multiple Sclerosis”)

 

Provisional Patent Application No. 61/985380 entitled, “Combination Therapy for
Multiple Sclerosis” filed April 28, 2014 (UCLA Case No. 2014-897-1) by Dr.
Rhonda Voskuhl and assigned to The Regents.

 

3)UCLA CASE NO. 2015-058 (“Compositions and Methods Relating to Treating
Multiple Sclerosis with Various Regimens of an Estrogen and Progestogen”)

 

Provisional Patent Application entitled, “Compositions and Methods Relating to
Treating Multiple Sclerosis with Various Regimens of an Estrogen and
Progestogen” (UCLA Case No. 2015-058-1) by Dr. Rhonda Voskuhl and assigned to
The Regents.

 

4)UCLA CASE NO. 2015-059 (“Compositions and Methods Relating to a Packaged
Pharmaceutical Product of an Estrogen and a Progestogen”)

 

Provisional Patent Application entitled, “Compositions and Methods Relating to a
Packaged Pharmaceutical Product of an Estrogen and a Progestogen” (UCLA Case No.
2015-059-1) by Dr. Rhonda Voskuhl and assigned to The Regents.

 

[tpg02.jpg] 

 

1

 

 

5)UCLA CASE NO. 2015-074 (“Grey Matter Survival by Treatment of Copaxone Plus
Estriol in Relapsing Remitting Multiple Sclerosis”)

 

Provisional Patent Application entitled, “Grey Matter Survival by Treatment of
Copaxone Plus Estriol in Relapsing Remitting Multiple Sclerosis” (UCLA Case No.
2015-xx-1) by Dr. Rhonda Voskuhl and assigned to The Regents.

 

All other terms and conditions of the License Agreement remain the same.

 

In Consideration for this Fifth Amendment and as a pre-payment for patent
expenses and costs to draft and file Provisional Patent Applications to UCLA
Case Nos. 2015-058, 2015-059 and 2015-074, Licensee agrees to the cost of
Fifteen Thousand Dollars ($15,000) for each Provisional Patent Application and
shall pay The Regents a total of Forty-Five Thousand Dollars ($45,000.00).
Furthermore, License agrees to pay past and future patent costs and expenses
incurred by UCLA Case Nos. 2014-896 and 2014-897 per the License Agreement. If
Licensee fails to make such pre-payment within ten (10) days of the Effective
Date, The Regents shall have the right, but not the obligation, to terminate
this Fifth Agreement to the License Agreement in its entirety by providing
written notice to Licensee. All other terms and conditions of the License
Agreement remain the same. 

 

This Fifth Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.

 

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment by their duly
authorized representatives for good and valuable consideration.

 

PUTNEY DRUG, INC.   THE REGENTS OF THE UNIVERSITY     OF CALIFORNIA          
By: /s/ Jeff Riley   By: /s/ Emily Loughran           Name: Jeff Riley   Name:
Emily Loughran           Title: Chief Executive Officer   Title: Director of
Licensing           Date: 25 July 2014   Date: 7.28.2014

 

[tpg02.jpg] 

 



2

 